DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2008/0074581) in view of Helot et al. (US 2004/0047115 A1).

Regarding claim 1, Jeong discloses a display apparatus (see fig. 1) comprising: a display unit (see 100 in fig. 1) having a transverse side and a longitudinal side, in which a plurality of patterns (see 240, 242, 252 and 256 in fig. 1) ex tending in a direction parallel to one of the transverse side and the longitudinal side is formed on a rear surface thereof; a cable connection portion  configured to connect a plurality of cables to the display unit (see 242 in fig. 5); and accommodation grooves (see 242 in fig. 2) recessed on a rear surface (see 242 in fig. 3) of the display unit to have a same direction as the plurality of patterns (see 240, 242, 252 and 256 in fig. 1) and provided in a number corresponding to the plurality of cables such that the plurality of cables is accommodated therein, respectively (see 260 in fig. 5), wherein each of the accommodation grooves is recessed to have a depth and a width corresponding to a thickness of each of the plurality of cables (see 242 and 260 in fig. 5).
Although Jeong discloses the display apparatus, it is noted that Jeong does not provide the particular wherein the display apparatus comprising a stand coupled to the display unit to support the display unit.
However, Helot discloses a display apparatus comprising a stand coupled to the display unit to support the display unit (see 14 in fig. 3).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Helot teachings of display apparatus accessories into Jeong display apparatus as a added feature for the benefit of accommodating various display scenarios.

	
Regarding claim 2, Jeong further discloses wherein the display unit comprises a display panel (see 100 in fig. 1) and a rear cover (see 240 in fig. 1) covering a rear surface of the display panel.

Regarding claim 3, Jeong further discloses wherein the plurality of patterns and accommodation grooves are formed on a rear surface of the rear cover (see 242 in fig. 3).

Regarding claim 4, Jeong further discloses wherein the plurality of patterns and accommodation grooves are formed to have a length in a transverse direction of the rear cover (see 242 in fig. 3).

Regarding claim 5, the references further discloses wherein the stand comprises a base (see Helot base under 21 in fig. 3), a support part (see Helot 21 in fig. 3) coupled to the base to support the display unit, and a cover part (see Helot 19 in fig. 1) covering a rear surface of the support part.

Regarding claim 6, the references further discloses wherein the support part comprises a coupling plate (see Helot 24 and 30 in fig. 1) coupled to the rear surface of the rear cover to form a portion of the rear surface of the display unit, and a connection portion (see Helot 21 in fig. 3) connecting the coupling plate to the base.

Regarding claim 7, Jeong further discloses wherein the coupling plate comprises a plurality of connection grooves (see 240 in fig. 1) having a length in the transverse direction to be connected to the plurality of accommodation grooves.

Regarding claim 8, the references further discloses wherein the connection portion comprises a guide groove (see Helot 22 in fig. 1) configured to guide the plurality of cables accommodated in the plurality of connection grooves to the outside of the stand.

Regarding claim 9, Jeong further discloses wherein the cover part covers the guide groove to prevent the plurality of cables guided to the guide groove from being exposed to the outside (see 240 in fig. 1).

Regarding claim 10, the references further discloses wherein the cover part comprises a pair of through holes through which the plurality of cables accommodated in the plurality of connection grooves is guided to the guide groove (see Jeong 242 in fig. 5), and a first guide hole connected to the guide groove to guide the plurality of cables to the outside of the stand (see Helot 20 in fig. 3).

Regarding claim 11, the references further discloses wherein the base comprises a second guide hole configured to guide the plurality of cables to the outside of the stand together with the first guide hole (see Helot 19-20 in fig. 3).

Regarding claim 14, Jeong further discloses wherein the plurality of patterns and accommodation grooves are formed to have a length in a longitudinal direction of the rear cover (see 242 in fig. 3).

Regarding claim 15, the references further discloses wherein the stand comprises a coupling plate (see Helot 24 in fig. 1) coupled to the rear surface of the rear cover to form a portion of the rear surface of the display unit, and a plurality of connection grooves having a length in the longitudinal direction is formed on the coupling plate to be connected to the plurality of accommodation grooves (see Helot 32 and 33 in fig. 1; see Jeong 242 in fig. 3).


5.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Helot in view of Brandes et al. (US 2017/0086309 A1).

Regarding claim 12, although Helot discloses wherein the plurality of cables comprises a power cable (e.g. see ¶ [0030]), and media signals (e.g. see ¶ [0030]), it is noted that Helot does not provide the particular wherein the media signals is a pair of HDMI cables, and an RF cable.
However, Brandes discloses that it is well-known in the art of television to contain media signals connections wherein the media signals are a pair of HDMI cables, and an RF cable (e.g. see ¶ [0046]).
Therefore, taking the combined teachings of Helot and Brandes as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made to exploit the different types media cables for various media signal such as HDMI and RF cable for the benefit of accommodating industries well-known media signaling.


Regarding claims 13, the references further discloses wherein the accommodation grooves and the connection grooves comprise a first accommodation groove and a first connection groove in which the power cable is accommodated (see Helot 27 in fig. 1), a pair of second accommodation grooves and second connection grooves in which the pair of HDMI cables are accommodated (see Helot 27 in fig. 1), and a third accommodation groove (see Helot additional 27 in fig. 1) and a third connection groove in which the RF cable is accommodated (see Brandes ¶ [0046]) respectively.


Response to Arguments
Applicant's arguments with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Jeong et al. (US 2016/0381813 A1), discloses groove for cable management.
2.	Malek et al. (US 2014/0153211 A1), discloses groove for cable management.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485